Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

Response to Amendment
Claim 1 has been amended; claims 19 is added while claims 3 ad 17 are canceled. Claims 1, 2, 4-16, 18 and 19 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-16, 18, and 19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli (20030169405) in view of Jacobson (U.S. 5727098).

Regarding claim 1, Agostinelli discloses monocentric autostereoscopic optical apparats using resonant optical image generation comprising a method for projecting one or more images onto a surface, the method comprising: 
	receiving one or more image representations having a first format, (Para. [0075] image source; Para. [0079] 2d array of pixel i.e. first format to be projected on curved surface 40 fig 4); 
	generating a sequence of light, (143 and 137 fig 4) based on: 
	(i) the one or more image representations in the first format, (Image data of Fig 4 being projected according to 2D array of pixels using light source 143 and fiber optic section 137 fig 4)
	and (ii) a scan pattern projection area having a second format, (element 40 curved surface as opposed to rectangular flat 2D image data of fig 4); 

	and projecting the sequence of light from the optical fiber during the articulating to form the one or more images on the surface in the second format, and wherein the one or more images are based, at least in part, on the one or more image representations, (Para. [0078]-[0081]).
	
However, a Q factor are not disclosed. 
In a similar field of endeavor, Jacobson discloses wherein the articulating of the distal portion of the optical fiber is performed within a Q factor of a resonant frequency of the optical fiber, (col. 14 lines 42-53, Q-factor i.e. multiples of resonant frequency). Therefore, it would have been obvious at the time the invention was made to modify Agostinelli by incorporating the teachings of Jacobson for the common purpose of generating and displaying an image by scanning an optical fiber in different directions. 

Regarding claim 15, Agostinelli discloses further comprising: supplying one or more drive signals to a fiber actuator coupled to the optical fiber to cause the articulating of the distal portion of the optical fiber in the scan pattern, and wherein the distal portion is driven substantially at a resonant frequency of the optical fiber, (Para. [0077]).



Regarding claim 18, Agostinelli discloses wherein the scan pattern is a spiral scan pattern, an expanding ellipse pattern, a Lissajous pattern, or a rotating propeller scan pattern. , (Para. [0081]).

Claim 2, 4 – 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli in view of  Jacobson in view of Gilg et al (Pub 20050259226).

Regarding claim 2, Agostinelli discloses first and second formats per claim 1. However, wherein the first format is rectangular is not disclosed. 
In a similar field of endeavor, Gilg discloses methods and apparatus for presenting an image wherein the first format is rectangular format, (Fig 4a-4D doted rectangles/squares). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Gilg for the common purpose of projecting on different shapes. 

Regarding claim 4, Agostinelli discloses a light sequence and first and second formats per claim 1. However, matching image representation to a shape of a scan pattern is non-rectangular is not disclosed.


Regarding claim 5, Agostinelli discloses a light sequence and first and second formats per claim 1. However, reducing the size of an image to fit within a scan pattern is non-rectangular is not disclosed.
In a similar field of endeavor, Gilg discloses wherein generating the sequence of light further comprises reducing the size of the one or more image representations to fit within the scan pattern projection area, (Para. [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Gilg for the common purpose of projecting on different shapes.

Regarding claim 6, Agostinelli discloses a light sequence and first and second formats per claim 1. However, a first format is different than a second format is not disclosed. 
In a similar field of endeavor, Gilg discloses wherein the first format is different than the second format, (Fig 4C-4D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Gilg for the common purpose of projecting on different shapes.

Regarding claim 7, Agostinelli discloses a light sequence and first and second formats per claim 1. However, fitting an image by adjusting size and/or shape and a fringe area are not disclosed. 
In a similar field of endeavor, Gilg discloses wherein generating the sequence of light further comprises: adjusting a shape or a size of the one or more image representations such that the one or more images fit within the second format of the scan pattern projection area, and wherein one or more fringe area portions of the scan pattern projection area are not utilized for projecting the one or more images on the surface, (Para. [0025] and Fig 4C-4D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Gilg for the common purpose of projecting on different shapes.

Claims 8- 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli et al in view Jacobson in view of Gilg et al and further in view of Ishihara (Pub 20060221063).

Regarding claim 8, Agostinelli discloses projecting using a light sequence, see claim 1 and Gilg discloses fringe areas, see claim 7. However, displaying additional content on a surface is not disclosed. 
In a similar field of endeavor, Ishihara discloses indicated position recognizing apparatus and information input apparatus having the same wherein the sequence of light is further 

Regarding claim 9, Agostinelli discloses projecting using a light sequence, see claim 1 and Gilg discloses fringe areas, see claim 7. However, context-appropriate information or icons associated with controls for adjusting images is not disclosed. 
In a similar field of endeavor, Ishihara discloses wherein the additional content includes at least one of context-appropriate information about the one or more images or icons associated with controls for adjusting the one or more images being projected on the surface, (fig 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Ishihara for the common purpose of controlling displayed information.

Regarding claim 10, Agostinelli discloses projecting using a light sequence, see claim 1 and Gilg discloses fringe areas, see claim 7. However, control buttons are not explicitly disclosed. 
In a similar field of endeavor, Ishihara discloses wherein the icons associated with the controls include at least one of a pause button, a stop button, a fast forward button, or a rewind button, (fig 18). Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 18, Agostinelli discloses Lissajous pattern, 


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli in view of Jacobson in view of Gilg in view of Ishihara in view of Tanaka (U.S. 9041861).

Regarding claim 11, Agostinelli in view of Jacobson in view of Gilg in view of Ishihara discloses fringe areas and projecting additional information see claims 8-10. However, time elapsed, time remaining, or title of one or more of the images as additional information is not disclosed. 
In a similar field of endeavor, Tanaka discloses peripheral information display system and display device wherein the additional content includes at least one of a time elapsed, a time remaining, or a title of the one or more images being projected on the surface, (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Tanaka for the common purpose displaying information related to viewed content.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli in view of Jacobson in view of Gilg in view of Ishihara in view of Portuesi (U.S. 5987509).

Regarding claim 12, Agostinelli in view of Jacobson in view of Gilg in view of Ishihara discloses fringe areas and projecting additional information see claims 8-10. However, wherein the additional content includes at least one of a URL of a webpage, a back button, a forward button, a history button, or a bookmark button is not disclosed. 
In a similar field of endeavor, Portuesi disclose system and method for displaying active uniform network resource locators during playback of media file or media broadcast wherein the additional content includes at least one of a URL of a webpage, a back button, a forward button, a history button, or a bookmark button, (fig 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Portuesi for the common purpose displaying information related to viewed content.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli in view of Jacobson in view of Gilg in view of Ishihara in view of Thomas et al (U.S. 9294799). 

Regarding claim 13, Agostinelli in view of Jacobson in view of Gilg in view of Ishihara discloses fringe areas and projecting additional information see claims 8-10. However, alert information is not disclosed. 
In a similar field of endeavor, Thomas discloses system and methods for providing 


Regarding claim 14, Agostinelli in view of Jacobson in view of Gilg in view of Ishihara discloses fringe areas and projecting additional information see claims 8-10. However, alert information is not disclosed.
In a similar field of endeavor, Thomas discloses system and methods for providing 
storage of data on servers in a n on-demand media deliver system wherein the additional content includes user alert information that does not directly pertain to the one or more images, (405 406 fig 4A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostinelli by incorporating the teachings of Thomas for the common purpose displaying information related to viewed content.

11. 	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli et al in view Jacobson in view of Lippert (U.S. 5309169).


In a similar field of endeavor, Lippert discloses visor display with fiber optic faceplate correction comprising a circular scan pattern projection area, (see element 10 20 fig 1 and fig 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Agostinelli by incorporating the teachings of Lippert for the common purpose of generating images and correcting images displayed on different surface geometries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422